Citation Nr: 9913053	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-45 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to March 
1987.  

Service connection was previously denied for shin splints in 
1988 due to the veteran's failure to report to a VA 
examination.  She was notified of the denial of her claim in 
July 1988.  No timely appeal was initiated thereafter.  The 
veteran attempted to reopen her claim for service connection 
in 1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision.  

A hearing was held before a member of the Board in December 
1997.  In July 1998, the Board informed the appellant that 
that member of the Board was unable to participate in 
deciding her appeal due to an extended illness, and offered 
her another opportunity for a hearing.  She replied that she 
did not want another hearing.  Since then, the Board member 
who chaired her hearing in 1997 has returned to work and  is 
the Member who reviewed her appeal and signed this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was denied for shin splints in an 
unappealed rating decision, dated in June 1988.  

3.  The evidence received into the record since the June 1988 
rating decision, consists of lay statements, testimony and 
records of private treatment.  

4.  Service connection was again denied for shin splints in a 
February 1996 rating decision, and the veteran was notified 
of that determination by correspondence date later that 
month.  

5.  Service connection was again denied in a September 1996 
rating decision, and the veteran expressed his disagreement 
from that determination.  

6.  The additional evidence received into the record after 
the June 1988 rating decision is cumulative and redundant, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The 1988 denial of service connection for a shin splints is 
final, and new and material evidence has not been received to 
reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.302 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran contends that she incurred shin splints as a 
result of physical training in Boot Camp at Parris Island.  
She states that she was provided treatment for that condition 
in March 1987 and that that condition continues through the 
present.  

As noted above, service connection was denied for shin 
splints in an unappealed rating decision dated in June 1988.  
The veteran had then reported that she sustained injury in 
boot camp at Parris Island in March 1987.  She reported, in 
addition, that she was treated in service for that condition, 
and that after her separation therefrom, she continued to 
receive treatment privately with Dr. Charles Millar.  The 
evidence then of record included the veteran's service 
medical records, which showed treatment for shin splints in 
March 1987.  The veteran failed to report for a scheduled VA 
examination in March 1988.  As a result, the agency of 
original jurisdiction concluded that chronic disability, due 
to service, was not demonstrated, and, hence, service 
connection was not warranted.  The veteran was notified of 
the denial of benefits in July 1988; but, she failed to 
initiate a timely appeal.  Consequently, that determination 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The veteran attempted to reopen her claim for service 
connection in January 1996.  At that time, the veteran 
contended that she sustained injuries to her legs from 
military training.  She reported that she had to run on a 
track that was in poor condition.  After a month of training, 
she began to experience pain in her legs.  Service connection 
was again denied in a February 1996 rating decision.  The 
veteran was advised of the denial in February 1996.  
Additional statements were received from the veteran in March 
1996.  By a September 1996 rating decision, the RO found that 
no new and material evidence had been received to reopen the 
claim for service connection for shin splints.  The veteran 
was notified later that month.  The veteran submitted a 
notice of disagreement to the September 1996 determination.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, a "two-step analysis" must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and "review 
the former disposition of the claim", 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In the veteran's case, the RO, in essence, appeared not to 
reopen the veteran's claim for service connection for shin 
splints, as it did not review the veteran's claim de novo in 
February or September 1996.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Judicial interpretation 
of the law has construed the provisions of 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.

The Board has reviewed the evidence received into the record 
since the June 1988 final decision and finds that no new and 
material evidence has been received to reopen the claim for 
service connection for shin splints.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the United 
States Court of Veterans Appeal (Court) has placed some 
limitation on this presumption of credibility in cases in 
which a physician relied upon the appellant's account of his 
medical history and service background, recitations which had 
already been rejected by the previous decision of the agency 
of original jurisdiction.  The Court has held that such 
history articulated by the appellant has no probative value 
and hence cannot be considered material for the purpose of 
reopening the veteran's claim.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  

Moreover, the veteran is advised that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent evidence".  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Justus as 
to the determination of new and material evidence for the 
purpose of reopening a claim.  This is true because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

In the veteran's case, the evidence received into the record 
since the June 1988 rating decision includes reports of 
medical treatment from T. Broussard, M.D.  These records 
reflect treatment from January 1994 and show that the veteran 
reported a history remarkable for difficulties with leg pain 
originating from her service in the Marine Corps in 1987.  As 
reported, she had intermittent difficulties over the years.  
There was some indication of complaints of pain and a pins 
and needle sensation in both lower extremities.  The recorded 
diagnosis was mechanical low back pain.  These records do not 
contain a diagnosis of shin splints.  This evidence, contains 
a military history as reported by the veteran that was 
previously considered and rejected by the RO.  As a 
consequence, this statement does not constitute new and 
material evidence.  Reonal, supra.  Moreover, although the 
history is reported in the private medical record, it does 
not constitute competent medical evidence as solely a 
transcription of lay history.  LeShore, supra.  

To warrant reopening, new evidence must not be cumulative of 
the record at the time of the last prior final disallowance 
and must prove the merits of the claim as to each of the 
essential elements that formed the specified bases of the 
last final disallowance.  Evans at 286.  In this case the 
absence of evidence of a continuity of symptoms from service 
through the present resulted in the last final disallowance.  

The veteran has submitted lay statements in an attempt to 
address that deficiency.  These statements are to the effect 
that the veteran was observed to have problems with her legs 
since her separation from service and that problems with her 
legs continue through the present.  I note that, in effect, 
the affidavits are probative to the extent that they suggests 
a continuity of symptomatology from the veteran's military 
service.  38 C.F.R. 3.303(b).  However, in this case, lay 
evidence of continuity of symptoms is not sufficient, but a 
medical nexus is needed.  See Savage v. Gober, 10 Vet. App. 
488; Falzone v. Brown, 8 Vet. App. 398 (1995).  It is not 
sufficient to show that the veteran reported problems with 
her legs.  In this case, competent medical evidence is needed 
to identify the reason for the symptoms described, in other 
words, to identify a proper diagnosis and etiology.  The 
veteran must submit competent medical evidence associating 
her current complaints with injury or disease incurred or 
aggravated in service.  

In this regard, I note that additional private medical 
evidence does not support this claim for service connection.  
R. D. Sylvest, M.D. records the veteran's reported history of 
an injury to her legs incurred while running on an uneven 
track in the marines in 1986.  The conclusion reached was 
that the veteran had tibial periostitis, possible exertional 
compartment syndrome. Dr. Sylvest stated, "I do not feel 
there is any connection between her pain and her running on 
an uneven track."  Because competent evidence fails to link 
current disability with injury or disease during the 
veteran's active service, it cannot be considered material 
evidence sufficient to reopen the claim.  Cornele v. Brown, 6 
Vet. App. 59 (1993).  Hence, although new, the additional 
evidence is not material to the issue at hand.  Furthermore, 
the evidence, when viewed in the context of all the evidence, 
both old and new, does not create a reasonable possibility of 
a change in outcome.  


ORDER

New and material evidence has not been received to reopen the 
claim for service 

connection for shin splints.  The appeal is denied.  



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



